Bloodworth, J.
Sustaining a certiorari for the first time on the ground that the verdict is contrary to the evidence is in the nature of a first grant of a new trial on that ground; and where the ^evidence was conflicting and did not demand the verdict, this court will not interfere with the discretion of the court below in its grant of a new trial. Telford v. Coggins, 76 Ga. 683; Buice v. Buice, 111 Ga. 887 (36 S. E. 969); Stalnaker v. Beach, 18 Ga. App. 172 (88 S. E. 991).

Judgment affirmed.


Broyles, P. J., and Barwell, J., concur.